Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim US 20190021045.

Regarding claims 9, 14, and 15, Kim teaches a terminal comprising:
a receiver that receives information indicating a bandwidth part (BWP) to be activated when a cell is configured; and 
a processor that activates the BWP indicated by the information when the cell is configured (The base station may transmit the terminal an indicator for activating or deactivating one or more of the configured bandwidth parts, and 

Regarding claim 10, the processor activates the BWP indicated by the information when the cell is activated by a medium access control (MAC) control element ([0113]).

Claim(s) 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim US 20200367253.

Regarding claims 9, 14, and 15, Kim teaches a terminal comprising:
a receiver that receives information indicating a bandwidth part (BWP) to be activated when a cell is configured; and 
a processor that activates the BWP indicated by the information when the cell is configured (The above information may be transmitted to the UE by the eNB through higher layer signaling, for example, RRC signaling. At least one bandwidth part of the configured one or plurality of bandwidth portions may be activated. Whether to activate the configured bandwidth part may be transmitted from the eNB to the UE through RRC .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘045’ as applied to claims 9, 10 above, and further in view of Kim US 10595283.

Regarding claims 11 and 16, Kim ‘045’ is silent on the terminal further comprises:

a transmitter that transmits capability information related to a BWP switching delay.
Kim ‘283’ teaches the terminal further comprises:
a transmitter that transmits capability information related to a BWP switching delay (terminal, transmit capability 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Kim ‘045’ by   the terminal further comprises: a transmitter that transmits capability information related to a BWP switching delay, as shown by Kim ‘283’. This modification would benefit the system by informing the base station of the capability of the terminal.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 9 and 10 above, and further in view of Xiong US 20200008233.

Kim is silent on the processor determines, by information of an offset included in downlink control information, a time resource to be schedule.
Xiong teaches the processor determines, by information of an offset included in downlink control information, a time resource to be schedule ([0179]   Example 1 is a method, comprising detecting downlink control information (DCI) scheduling a downlink (DL) data transmission during a random access procedure in a next generation radio access network (NG-RAN) cell, identifying an applicable slot offset value for the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Kim  by the processor determines, by information of an offset included in downlink control information, a time resource to be schedule, as shown by Xiong. This modification would benefit the system by enabling the terminal to select an optimal slot for receiving DL data transmission.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Kim and Kim as applied to claim 11 above, and further in view of Xiong US 20200008233.

The combination is silent on the processor determines, by information of an offset included in downlink control information, a time resource to be schedule.
Xiong teaches the processor determines, by information of an offset included in downlink control information, a time resource to be schedule ([0179]   Example 1 is a method, comprising detecting downlink control information (DCI) scheduling a downlink (DL) data transmission during a random 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the processor determines, by information of an offset included in downlink control information, a time resource to be schedule, as shown by Xiong. This modification would benefit the system by enabling the terminal to select an optimal slot for receiving DL data transmission.

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476